Title: From John Adams to Elias Boudinot, 26 January 1801
From: Adams, John
To: Boudinot, Elias



Dear Sir
Washington Jan 26 1801

I have this morning, received your favor of the 20th. The anxiety of the gentlemen of the law in New Jersey, to have the present P. of the US appointed chief Justice, after the third of March, is very flattering to me. Although neither pride nor vanity nor indolence would prevent me from accepting any situation, in which I could be useful, I know of none, for which I am fit. The office of Chief justice is too important for any man to hold of sixty five years of age, who has wholly neglected the study of the law for six and twenty years. I have already by the nomination of a gentleman in the full vigor of middle age—in the full habits of business and whose reading in the science is fresh in his head to this office, put it wholly out of my power and indeed it never was in my hopes or wishes
The remainder of my days will probably be spent in the labors of agriculture and the amusements of litterature in both of which I have always taken more delight, than in any public office of whatever rank. Far removed from all intrigues & out of the reach of all the great and little passions, that agitate the world, although I take no resolutions nor make any promises, I hope to enjoy more tranquility, than has ever before been my lot.—Mrs. A returns her thanks for the friendly politeness of Mrs Boudinot & Mrs Bradford. The other parts of your letter will be duly weighed and considered in their season. I am Sir with much esteem your friend & hum sert.
